DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 7/6/2022.  Claims 1-29 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-25, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapen et al. (WO2022/015758).
Regarding claims 1, 14, 27 and 29, Tapen et al.’s figure 12 shows a switched delay section for an integrated circuit device comprising: a segmented inductor loop (inductors of 52-1 and capacitors C form inductor loops)comprising a plurality of segments separated by nodes; a plurality of capacitors (C) coupled between the segmented inductor loop to provide a plurality of delay sections (combination of L and C provides a delay segments); and an image loop (inductors L/2, L and transistors within  52-2 forms loop and are images of inductors L/2, L and transistors within 52-1) in electrical communication with the segmented inductor loop, the image loop comprising a switch (transistors within 52-2) in series with the image loop and configured to switch the plurality of segments between low and high inductance value by varying the mutual magnetic coupling between the segmented inductor loop and the image loop (the on/off of the transistors within 52-2 causes the inductors within 52-2 changes its total inductance, respectively, thus, its mutual magnetic coupling with the segmented inductor loop also changes), wherein the plurality of capacitors are configured to be placed in one of a high capacitance or a low capacitance state to provide a variable delay value (the capacitors C are placed in a high/low capacitance because they are fixed capacitors) as called for in claims 1, 14., 27 and 29
Regarding claims 2 and 15, Tapen et al.’s segmented inductor loop comprises a segmented spiral inductor.
Regarding claims 3 and 16, Tapen et al.’s an operational frequency of the segmented inductor loop is based on a number of the plurality of segments in the segmented inductor loop.
Regarding claims 4 and 17, Tapen et al.’s the operation frequency is between about 10 GHz and about 36 GHz (see page 4).
Regarding claims 5 and 18, Tapen et al.’s segmented inductor loop comprises at least three or more segments.
Regarding claims 6 and 19, Tapen et al.’s segmented inductor loop capable of comprising at least twelve or more segments (see paragraph 0026 where N cannot be limited to a specific number).
Regarding claims 7 and 20, Tapen et al.’s figure 10 shows the plurality of capacitors are variable, i.e., varactors.
Regarding claims 8 and 21, Tapen et al.’s figure 12 shows the plurality of capacitors are coupled between the segmented inductor loop to distribute a unit capacitance among the plurality of segments of the segmented inductor loop.
Regarding claims 9 and 22, Tapen et al.’s figure 12 shows the switch is a PIN diode or a FET switch or a MEMS device.
Regarding claims 10 and 23, Tapen et al.’s figure 12 shows the variable delay value for the switched delay section is capable of being switchable between about 3.5 ps and about 6.6 ps.
Regarding claims 11 and 24, Tapen et al.’s figure 10 shows one or more of the plurality of capacitors comprise is a varactor (capacitors 28-1 to 28-2 are variable capacitors and are capable of being varacitors) configured to provide the variable delay value as a continuously adjustable delay.
Regarding claims 12 and 25, Tapen et al.’s figure 12 shows a characteristic impedance of the segmented inductor loop is constant between the high capacitance and the low capacitance state (on and off the transistors switches cause capacitors coupled in different configuration resulted in different constant capacitance, respectively).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-16, 18, 20-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pye et al. (US2015/0097637).
Regarding claims 1, 14, 27 and 29, Pye et al.’s figure 2 shows a switched delay section for an integrated circuit device comprising: a segmented inductor loop (inductors of L2 L4) comprising a plurality of segments separated by nodes; a plurality of capacitors (C4-C6) coupled between the segmented inductor loop to provide a plurality of delay sections; and an image loop (inductors L1, L3 and capacitors C1 to C3 form loops and are images of inductors L2, L4 and C4-C6) in electrical communication with the segmented inductor loop the image loop comprising a switch (transistors within capacitors C1 to C3 shown in figure 3) in series with the image loop and configured to switch the plurality of segments between low and high inductance value by varying the mutual magnetic coupling between the segmented inductor loop and the image loop (the on/off of the transistors varies inductors L1 and L3 configuration in combination with the capacitors in figure 3 and its inductance, respectively, thus, its mutual magnetic coupling with the segmented inductor loop also changes), wherein the plurality of capacitors are configured to be placed in one of a high capacitance or a low capacitance state to provide a variable delay value (the capacitors C4-C6 are placed in a high/low capacitance because they are fixed capacitors) as called for in claims 1, 14., 27 and 29.
Regarding claims 2 and 15, Pye et al.’s segmented inductor loop comprises a segmented spiral inductor.
Regarding claims 3 and 16, Pye et al.’s an operational frequency of the segmented inductor loop is based on a number of the plurality of segments in the segmented inductor loop.
Regarding claims 5 and 18, Pye et al.’s segmented inductor loop comprises at least three or more segments (see figure 4).
Regarding claims 7 and 20, Pye et al.’s figure 3 shows the plurality of capacitors are variable, i.e., varactors.
Regarding claims 8 and 21, Pye et al.’s figure 3 shows the plurality of capacitors are coupled between the segmented inductor loop to distribute a unit capacitance among the plurality of segments of the segmented inductor loop.
Regarding claims 9 and 22, Pye et al.’s figure 3 shows the switch is a PIN diode or a FET switch or a MEMS device.
Regarding claims 10 and 23, Pye et al.’s figure 2 shows the variable delay value for the switched delay section is capable of being switchable between about 3.5 ps and about 6.6 ps.
Regarding claims 11 and 24, Pye et al.’s figure 3 shows one or more of the plurality of capacitors comprise is a varactor (capacitors in figure 3 are variable capacitors and are capable of being varacitors) configured to provide the variable delay value as a continuously adjustable delay.
Regarding claims 12 and 25, PYe et al.’s figure 3 shows a characteristic impedance of the segmented inductor loop is constant between the high capacitance and the low capacitance state (on and off the transistors switches cause capacitors coupled in different configuration resulted in different constant capacitance, respectively).
Regarding claims 13, 26 and 28, Pye et al.’s figure 2 shows a differential tunable inductor configuration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapen et al. (WO2022/015758) in view of Wang (USP 9,948,265).
Regarding claims 13, 26 and 28, Tapen et al.’s figure 12 shows a switched delay section with a single input/output tunable inductor instead of a differential tunable inductor as called for in claims 13, 26 and 28. 
Wang’s figures 1 and 5 shows a switched delay section that is capable of being refigured from a single input/output tunable inductor (figure 1) to a differential tunable inductor (figure 5) without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to reconfigure Tapen et al.’ single input/output tunable inductor to a differential tunable inductor as taught by Wang reference.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. Regarding the rejection claims 1-12, 14-25, 27 and 29 as being anticipated by Tapen et al. (WO2022/015758), applicant argues that Tapen fails to show an image loop comprising a switch in series with the image loop and configured to switch the plurality of segments between low and high inductance values by varying the mutual magnetic coupling between the segmented inductor loop and the image loop, as recited in the amended independent claims 1, 14, 27, and 29 found not persuasive.  As noted above, Tapen’s image loop (inductors L1, L3 and capacitors C1 to C3 form loops and are images of inductors L2, L4 and C4-C6) is in electrical communication with the segmented inductor loop the image loop comprising a switch (transistors within capacitors C1 to C3 shown in figure 3) in series with the image loop and configured to switch the plurality of segments between low and high inductance value by varying the mutual magnetic coupling between the segmented inductor loop and the image loop (the on/off of the transistors varies inductors L1 and L3 configuration in combination with the capacitors in figure 3 and its inductance, respectively, thus, its mutual magnetic coupling with the segmented inductor loop also changes), wherein the plurality of capacitors are configured to be placed in one of a high capacitance or a low capacitance state to provide a variable delay value (the capacitors C4-C6 are placed in a high/low capacitance because they are fixed capacitors) as called for in claims 1, 14., 27 and 29. Thus, claims 1-29 remain rejected.

Similarly, regarding the rejection of claims 1-3, 5, 7-16, 18, 20-29 as being anticipated by Pye et al. (US2015/0097637), applicant argues that Pye reference fails to show an image loop comprising a switch in series with the image loop and configured to switch the plurality of segments between low and high inductance values by varying the mutual magnetic coupling between the segmented inductor loop and the image loop, as recited in the amended independent claims 1, 14, 27, and 29 found not persuasive.  As noted above, Pye’s an image loop (inductors L1, L3 and capacitors C1 to C3 form loops and are images of inductors L2, L4 and C4-C6) is in electrical communication with the segmented inductor loop the image loop comprising a switch (transistors within capacitors C1 to C3 shown in figure 3) in series with the image loop and configured to switch the plurality of segments between low and high inductance value by varying the mutual magnetic coupling between the segmented inductor loop and the image loop (the on/off of the transistors varies inductors L1 and L3 configuration in combination with the capacitors in figure 3 and its inductance, respectively, thus, its mutual magnetic coupling with the segmented inductor loop also changes), wherein the plurality of capacitors are configured to be placed in one of a high capacitance or a low capacitance state to provide a variable delay value (the capacitors C4-C6 are placed in a high/low capacitance because they are fixed capacitors) as called for in claims 1, 14., 27 and 29. 
The rejection is deemed proper, thus, claims 1-3, 5, 7-16, 18, 20-29 remain rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/19/2022